Citation Nr: 1114728	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2007 and November 2007 rating decisions of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In the July 2007 rating decision, the RO determined, in pertinent part, that new and material evidence had not been submitted to reopen the issue of entitlement to service connection for PTSD.  The RO denied service connection for major depressive disorder in the November 2007 rating decision.    

During the course of the appeal on the issue of service connection for major depressive disorder, the evidentiary development has resulted in evidence showing a current diagnosis of PTSD with medical opinions discussing it relationship to service.  Both the Veteran and his representative recently have made arguments to the effect that service connection for PTSD is warranted.  The Board has recharacterized the issues on appeal to include whether new and material evidence has been submitted to reopen a previously denied claim of service connection for PTSD in light of the evidence of record, discussed below, and the decision in Clemmons v. Shinseki, 23 Vet. App. 1, 8 (2009), as shown on the first page of this decision.  The Board notes that in the January 2011 Supplemental Statement of the Case (SSOC), the RO considered the question of entitlement to service connection for PTSD and determined that service connection is not warranted.

In April 2009, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  During the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2010).

In a December 2009 decision, the Board remanded the claim for major depressive disorder for additional development of the evidence.  The claim has been returned to the Board for further appellate review.  

The issues of entitlement to service connection for a foot condition, to include as secondary to service-connected diabetes and peripheral neuropathy and whether an evaluation in excess of 20 percent for diabetes mellitus, type II, have been raised by the record in an August 2010 personal statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for PTSD and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for PTSD was denied in an April 2005 rating decision.

3.  The evidence received since the April 2005 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.  


(CONTINUED ON NEXT PAGE)




CONCLUSIONS OF LAW

1.  The April 2005 decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since the April 2005 rating decision and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the favorable decision to reopen the claim for PTSD, as discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  


II.  Decision

The Veteran seeks to reopen his service connection claim for PTSD.  In an April 2005 rating decision, the Veteran was denied service connection for this claim as there was no evidence showing a confirmed diagnosis of PTSD and no evidence sufficient to confirm the existence of an in-service stressor.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

The evidence received since the April 2005 rating decision includes a December 2006 stressor statement, personal statements from his wife on December 2006 and from his brother on February 2007, personal statements from the Veteran on February 2007, March 2007, and April 2007, a July 2007 memorandum regarding the Veteran's claimed stressors, private treatment records from March 2005 to September 2005, VA outpatient treatment records from August 2006 to August 2010, an April 2009 transcript of a personal hearing before the undersigned Veterans Law Judge, and a January 2010 VA examination report.  

Reviewing the evidence in its entirety, the Board concludes there is sufficient evidentiary basis to reopen the Veteran's service connection claim for PTSD.  A March 2005 private treatment record and October 2006 VA outpatient treatment record establish a current diagnosis of PTSD.  The July 2007 VA memorandum indicated that, as of that time, VA had not received sufficient stressor information from the Veteran to attempt verification of those claimed stressors.  The new evidence also includes the January 2010 VA examination report which includes a current diagnosis of PTSD.  The Veteran reported several stressors and the examiner indicated that the Veteran's PTSD is more likely than not related to experiences in Vietnam.  

Thus, evidence submitted since the April 2005 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Specifically, the record now contains a diagnosis of PTSD, possibly related to unverified stressors in service.  The Board therefore finds that new and material evidence has been received since the April 2005 rating decision, and reopening the claim of service connection for PTSD is warranted.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened; and to that extent only, the appeal is granted.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the issues of entitlement to service connection for PTSD and major depressive disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was light air defense artillery crewmember.  In December 2006 personal statements, the Veteran reported that while on road security, he witnessed the death of a gunner assigned to his unit during friendly fire.  He also reported being under frequent attack, and on one particular night, the enemy came inside his camp and blew up helicopters and everything else.  Thus, the Veteran's MOS and testimony are consistent with evidence indicative of combat exposure related to the claims on appeal.  38 U.S.C.A. § 1154(b) (West Supp. 2010); 38 C.F.R. § 3.304(d) (2010).

After separation from service, the Veteran was diagnosed with PTSD in a March 2005 private treatment record and October 2006 VA outpatient treatment record and with major depressive disorder in a May 2007 VA outpatient treatment record.  The Veteran received ongoing treatment, as reflected in VA outpatient treatment records from August 2006 to August 2010.  

During the course of this appeal, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service."  Id. at 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).  

In a July 2007 memorandum, a military records specialist determined that the information required to corroborate the stressful events described by the Veteran is insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Nonetheless, it appears that the Veteran could claim that his stressors are related to fear of hostile military activity, as evidence shows that the Veteran experienced threats to his physical integrity by exposure to potential explosive devices and engagement in small arms fire.  Furthermore, the Veteran's DD Form 214 verifies that he served in Vietnam for one year during his period of active duty.  Therefore in this case, VA must consider whether the Veteran's PTSD and major depressive disorder are etiologically related to his military service in Vietnam.  

In January 2010, the Veteran was afforded a VA mental examination.  The Veteran reported that when he was on a base in Ku Chi, position was overrun.  He also reported that he was frequently in convoys and they would often get attacked by Viet Cong.  The VA examiner diagnosed the Veteran with chronic PTSD and opined that such a disorder is more likely than not related to experiences in Vietnam.  Although there was no axis I diagnosis of depression, the VA examiner indicated that it is at least as likely as not that major depressive disorder had its onset during military service and is related to PTSD, and it is less likely than not that the Veteran's depression is substantially related or made permanently worse by his medical conditions.          

The Board notes that the VA examiner's opinions need further clarification as to whether the Veteran's PTSD meets the current criteria for service connection under the revised criteria and/or whether there is a current and separate diagnosis of major depressive disorder which is etiologically related to military service.  In addition, it is unclear whether the January 2010 VA examiner is a psychiatrist or a psychologist.  Because VA undertook to provide an examination and medical opinion, the Board must ensure that such an opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Thus additional development is needed in this case.  See 38 U.S.C.A. § 5103A (West Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1.  Obtain all outstanding VA treatment records regarding PTSD and major depressive disorder from August 2010 to the present and associate those records with the claims file.

2.  Next, schedule the Veteran for the appropriate VA examination by a psychiatrist or psychologist to determine the diagnosis of all psychiatric disorders that are present.  All necessary tests should be performed.  Furnish the examiner with a complete and accurate account of the Veteran's claimed stressor(s) from his service in Vietnam and of any reported "fear or hostile military or terrorist activity."  The diagnosis should conform to the psychiatric nomenclature and diagnostic criteria contained in the American Psychiatric Association's: Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV).

If the Veteran is found to have PTSD, the examiner is requested to identify the diagnostic criteria, including the specific stressor or stressors supporting the diagnosis.  The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If the Veteran is found to have a psychiatric diagnosis other than PTSD, such as major depressive disorder, the examiner is requested to render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed psychiatric illness had its onset during service or is otherwise related to service.    

A complete rationale should be given for all opinions and conclusions expressed.  The claims file, including a copy of this remand, should be made available to the examiner before the examination for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.   

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


Department of Veterans Affairs


